Citation Nr: 0309246	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability including loss of bladder control and 
neurologic impairment of the feet and genital area resulting 
from spinal anesthesia administered during cystoscopic 
procedures at a VA medical facility in June 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1950 to March 
1955 and May 1956 to October 1970. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability including loss of bladder control 
and neurologic impairment of the feet and genital area 
resulting from spinal anesthesia administered during 
cystoscopic procedures at a VA medical facility in June 1995.

In November 2000, a Travel Board hearing was held before the 
undersigned Board Member.  In January 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  

In January 2003, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Under 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
for initial consideration or obtain the appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the appellate 
issue in the REMAND section below.  


REMAND

As a result of the Federal Circuit's decision, the appellate 
issue requires appropriate procedural development by the RO, 
including readjudication that considers any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation 
(reports of April 2003 VA examinations that were conducted on 
the § 1151 benefits appellate issue).

Unfortunately, however, it appears that there are other 
compelling reasons for re-remanding this case due to the RO's 
continued failure to follow the Board's explicit instructions 
set forth in its January 2001 remand.  In said January 2001 
Board remand, the RO was directed to arrange appropriate VA 
examination(s) such as by a urologist and/or neurologist, to 
determine whether appellant currently has any permanent 
disability including loss of bladder control and neurologic 
impairment of the feet and genital area resulting from spinal 
anesthesia administered during cystoscopic procedures at a VA 
medical facility in June 1995.  However, although the RO 
arranged May 2002 VA "genitourinary" and "neurologic" 
examinations, these examinations were both conducted by a 
physicians assistant, not by an appropriate physician such as 
a urologist and/or neurologist as the Board remand 
specifically ordered.  

Due to the failure to implement that remand directive, the 
Board in January 2003, pursuant to the development 
regulations then in effect, sought to expeditiously arrange 
appropriate VA examinations such as by a urologist and/or 
neurologist, to determine said medical question in 
controversy.  This time, the medical center again failed to 
follow the Board's directive, and again arranged VA 
"genitourinary" and "neurologic" examinations by a 
physician's assistant in April 2003, albeit by a different 
physician's assistant.  It is without question that although 
physician's assistants are medical professionals, they do not 
have the same medical education, training, and knowledge as 
physicians, particularly specialists in the fields of 
neurology and urology.  

In order to make it crystal clear to the RO this time, the 
Board is again re-remanding the case for the RO to arrange 
appropriate VA examination(s) by a urologist, a neurologist, 
or other appropriate physician, not by a physicians assistant 
or other non-physician, to determine whether appellant 
currently has any permanent disability including loss of 
bladder control and neurologic impairment of the feet and 
genital area resulting from spinal anesthesia administered 
during cystoscopic procedures at a VA medical facility in 
June 1995.  

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should arrange appropriate VA 
examinations by a urologist, a 
neurologist, or other appropriate 
physician to determine whether appellant 
currently has any permanent disability 
including loss of bladder control and 
neurologic impairment of the feet and 
genital area resulting from spinal 
anesthesia administered during 
cystoscopic procedures at a VA medical 
facility in June 1995.  All indicated 
tests and studies should be performed.

The physician(s) should review the entire 
claims folder, examine the appellant, and 
express opinions (regardless of whether 
the appellant reports for such 
examinations), including the degree of 
probability, regarding the following 
questions:  (a) Was the medical care 
provided by VA during the June 1995 
period in question properly administered; 
(b) did the June 1995 VA treatment cause 
any permanent additional disability 
including loss of bladder control and 
neurologic impairment of the feet and 
genital area, and if so, what is the 
additional disability; and (c) did the 
June 1995 VA treatment permanently worsen 
any urologic and foot/genital area 
disabilities that may have preexisted the 
June 1995 VA treatment in question 
(versus the continuance or "natural 
progression" of any preexisting urologic 
and foot/genital area disability)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  The physicians should 
adequately summarize the relevant history 
and clinical findings, and provide 
sufficient reasons for the medical 
conclusions rendered.

2.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability 
including loss of bladder control and 
neurologic impairment of the feet and 
genital area resulting from spinal 
anesthesia administered during 
cystoscopic procedures at a VA medical 
facility in June 1995, with consideration 
of pertinent evidence and applicable 
court precedents and statutory and 
regulatory provisions. All appropriate 
development should be undertaken, 
particularly with consideration of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002).  

To the extent the benefit sought is not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




